UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CAVALIER HOMES, INC. (Name of Registrant as Specified in Its Charter) LEGACY HOUSING, LTD. GPLH, LC SHIPLEY BROTHERS, LTD. K-SHIPLEY, LLC D-SHIPLEY, LLC B-SHIPLEY, LLC FEDERAL INVESTORS SERVICING, LTD FEDERAL INVESTORS MANAGEMENT, L.C. KENNETH E. SHIPLEY CURTIS D. HODGSON DOUGLAS M. SHIPLEY BILLY G. SHIPLEY MICHAEL R. O’CONNOR (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On April 8, 2009, the members of the Cavalier Homes Committee for Change, including Legacy Housing, LTD., made a definitive filing with the Securities and Exchange Commission (the “SEC”) of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of its slate of director nominees at the 2009 annual meeting of stockholders of Cavalier Homes, Inc. Item 1:On April 14, 2009, the Cavalier Homes Committee for Change issued the following press release: FOR IMMEDIATE RELEASE THE CAVALIER HOMES COMMITTEE FOR CHANGE SENDS OPEN LETTER TO STOCKHOLDERS Urges Stockholders to Vote FOR the Committee’s Nominees on the GOLD Proxy Card FORT WORTH, TEXAS, April 14, 2009 – The members of the Cavalier Homes Committee for Change (the “Committee”) announced today that it has sent a letter to the stockholders of Cavalier Homes, Inc. (the “Company”) (NYSE Alternext US: CAV) urging stockholders to elect its three highly qualified and experienced director nominees, Michael R. O'Connor, Kenneth E. Shipley and Curtis D. Hodgson, at the Company's 2009 annual meeting of stockholders on May 19, 2009.The members of the Committee beneficially own an aggregate of 1,694,892 shares of common stock of the Company, representing approximately 9.6% of the outstanding shares of the Company’s common stock. The full text of the letter follows: April 14, IT IS TIME FOR A CHANGEAT CAVALIER! Dear Fellow Stockholders: We are seeking your support on our GOLD proxy card to elect our three highly qualified, independent director nominees at Cavalier's Annual Meeting of Stockholders, scheduled to be held on May 19, 2009.The members ofthe Cavalier Homes Committee for Change are the beneficial owners of an aggregate of 1,694,892 shares of common stock of Cavalier Homes, Inc. (“Cavalier” or the “Company”), representing approximately 9.6% of the Company’s outstanding shares of common stock.As significant stockholders, our interests are aligned with yours – to maximize the value of our shares.Our nominees are committed to bringing much needed improvement to the bottom line and restoring profitability to the Company. 25 YEARS AND NOTHING TO SHOW FOR IT Cavalier was founded in 1984 and went public in 1986.The current Chairman, Barry B. Donnell, and one other director have been directors since During the 1990s, the Company enjoyed considerable growth.But for the last ten years, well before the current financial and housing crisis began, the Company’s performance has suffered.We believe the Company’s poor operating performance, continued highadministrative spending, and ill-advised business strategies, have led to more than a 75% decline in stockholder value over the last three years alone.After 25 years in the mobile home industry, Cavalier has no retained earnings.In fact, it has an accumulated deficit! Over the past ten years, this Board has overseen: ØAn 83% drop in quarterly revenues from $163,416,000 to $27,046,000; ØA 60% drop in stockholder equity from $129,391,000 to $52,596,000; and ØA cumulative LOSS of In fact, the only numbers that seem to rise at Cavalier are the amounts they pay in compensation and perks.Stockholders have suffered but, nonetheless, the Board has: ØPaid its current Chairman, Barry B.
